Case 2:20-cv-02600-SHL-cgc Document 134 Filed 06/29/21 Page 1 of 3                       PageID 2169




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TENNESSEE


  FUSION ELITE ALL STARS et al.,

                 Plaintiffs,
                                                           Civ. Action No. 2:20-cv-2600
         v.

  VARSITY BRANDS, LLC et al.,

                 Defendants.



               DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendants hereby provide the Court with notice of yesterday’s decisions of the United

 States District Court for the District of Columbia in New York v. Facebook, Inc., No. 20-cv-

 03589 (D.D.C. June 28, 2021). In Facebook, the plaintiffs sought to allege a violation of Section

 2 of the Sherman Act based on acquisitions and other conduct. The Court dismissed the case in

 its entirety under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

        As to the acquisitions, the Court held that the doctrine of laches barred claims based on

 acquisitions made more than four years before the case was filed because such claims would

 likewise be barred under the statute of limitations. Id. (slip op. at 43). The Court also held that

 conduct that is not anticompetitive as a matter of law cannot provide the basis for a claim under

 Section 2 when combined with such out-of-period acquisitions on a “course of conduct” or

 “monopoly broth” theory. Id. (slip op. at 61-62).

        In short, the Court rejected the very arguments on which Plaintiffs primarily rely (see

 ECF 91 at 16-19) and dismissed the case in its entirety, as should happen here.
Case 2:20-cv-02600-SHL-cgc Document 134 Filed 06/29/21 Page 2 of 3       PageID 2170




 Dated: June 29, 2021                  Respectfully submitted,

                                       s/ Matthew S. Mulqueen

                                       George S. Cary*
                                       Alexis Collins*
                                       Steven J. Kaiser*
                                       CLEARY GOTTLIEB STEEN & HAMILTON
                                       LLP
                                       2112 Pennsylvania Avenue, NW
                                       Washington, DC 20037
                                       Phone: (202) 974-1500
                                       Fax: (202) 974-1999
                                       gcary@cgsh.com
                                       alcollins@cgsh.com
                                       skaiser@cgsh.com

                                       * Admitted pro hac vice

                                       Matthew S. Mulqueen (TN #28418)
                                       Adam S. Baldridge (TN #23488)
                                       BAKER, DONELSON, BEARMAN,
                                       CALDWELL & BERKOWITZ
                                       165 Madison Avenue, Suite 2000
                                       Memphis, TN 38103
                                       Phone: (901) 526-2000
                                       Fax: (901) 577-0866
                                       mmulqueen@bakerdonelson.com
                                       abaldridge@bakerdonelson.com

                                       Attorneys for Defendants Varsity Brands, LLC,
                                       Varsity Spirit, LLC, and Varsity Spirit
                                       Fashions & Supplies, LLC

                                       By: s/ Nicole D. Berkowitz

                                       Grady Garrison (TN #008097)
                                       Nicole D. Berkowitz (TN #35046)
                                       BAKER, DONELSON, BEARMAN,
                                       CALDWELL & BERKOWITZ
                                       165 Madison Avenue, Suite 2000
                                       Memphis, TN 38103
                                       Phone: (901) 526-2000
                                       Fax: (901) 577-0866
                                       ggarrison@bakerdonelson.com


                                       2
Case 2:20-cv-02600-SHL-cgc Document 134 Filed 06/29/21 Page 3 of 3         PageID 2171




                                       nberkowitz@bakerdonelson.com

                                       Attorneys for U.S. All Star Federation, Inc.




                                       3
